Citation Nr: 0631230	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  02-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, with jurisdiction subsequently shifting to the Houston, 
Texas, RO.  

In August 1996, the veteran filed an application for 
compensation for emotional stress, and an October 2000 Board 
decision denied service connection for a psychiatric 
disability as not well-grounded.  

Thereafter, the veteran filed a September 2001 application 
for compensation and referred to personality disorder, 
anxieties, and trauma having had escalated.  A January 2002 
rating decision denied a claim of service connection for 
PTSD, and the veteran instituted an appeal thereof.  An 
August 2002 statement of the case addressed the matter of 
service connection for PTSD, and the veteran perfected his 
appeal via a September 2002 VA Form 9.  The claims file also 
contains an August 2004 VA statement that according to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), claims that had been 
denied as not well-grounded between July 14, 1999, and 
November 9, 2000, would be considered de novo in light of the 
enactment of the Veterans Claims Assistance Act.  Thus, an 
October 2004 supplemental statement of the case re-worded the 
issue on appeal as "service connection for a psychiatric 
condition," (which apparently sought to address the 
aforementioned October 2000 Board denial of a claim of 
service connection for a psychiatric condition as not well-
grounded in light of this preceding Federal Circuit case).  

As such, the issue on the cover page of this decision has 
been phrased similarly, and also to particularly include the 
matter of PTSD because that disorder had been specifically 
subject to the rating decision from which this current appeal 
stems.  




FINDING OF FACT

The veteran was found to have a pre-existing personality 
disorder in service, and no superimposed acquired pathology 
has been competently identified, including PTSD.  


CONCLUSION OF LAW

A chronic psychiatric disorder, including PTSD, was not 
incurred in service, and nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 4.125 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
September 2001, December 2001, and January 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below:  Particularly, the preceding letters 
provided the legal and evidentiary standards for service 
connection.  The January 2005 letter told the veteran that 
relevant evidence could include statements from persons who 
had known the veteran in service, employment physical and 
insurance examinations, and pharmacy prescription records, 
for example.  Other September and December 2001 letters 
discussed the necessary information for a claim of service 
connection for PTSD, and a January 2002 rating decision also 
provided explicit information regarding a claimed stressor 
related to a personal attack.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In terms of notification regarding a downstream element, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it is 
noted that any concern therewith is rendered moot because 
this decision denies a claim of service connection.  It is 
noted, though, that the record contains a March 2006 Dingess 
letter, which provides information relating to a disability 
rating and effective date.  Thus, no prejudice results in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

Further, given that the pending claim was re-adjudicated on 
the merits due to enactment of the VCAA, the veteran received 
sufficient notification prior to the rating decision on 
appeal, and also thereafter.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 444 F.3d 
1328 (2006), which supports the proposition that a timing 
error can be cured when VA employs proper subsequent process.  
Also, the RO issued an October 2005 supplemental statement of 
the case following the VCAA letters.    

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the January 2005 letter, which told the veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."      

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, it appears that the RO scheduled the veteran for a 
VA examination in September 2004, but the veteran had not 
been transported to the medical center because he was 
considered "high risk."  Regardless, the Board finds that a 
VA examination is not necessary in this case because the 
record does not establish that the veteran suffered a disease 
in service, or that a chronic disease manifested with an 
applicable presumptive period.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  Moreover, the record contains no competent 
evidence indicating that a current disease could be 
associated with a disease incurred in service.  

The RO obtained service medical records, and all available 
records from Big Spring State Hospital, Mental Health and 
Mental Retardation Center for Greater West Texas, as well as 
various records from the veteran's places of incarceration.  
The record also contains numerous lay statements from the 
veteran, as well as an affidavit from his friend.  

Given the length of the appeal period such that veteran has 
been provided with numerous correspondences from VA about the 
merits of his claim and how the law has been applied to the 
facts of his case, it is apparent that the veteran has been 
given an essential opportunity to advance his claim.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication").  

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  Id. § 3.303(d).  

Also, certain chronic diseases, like psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Analysis

As illustrated below, a preponderance of the evidence is 
against the claim of service connection.  

The veteran's service medical records contain a January 1972 
memorandum wherein he had been found to have a character and 
behavior disorder.  A psychiatric evaluation indicated that 
the veteran had been referred for assessment due to 
hyperventilation in his Motivation Platoon.  The assessor 
noted that the veteran related a history of hyperventilating 
in civilian life, which had begun when he was 14 years of 
age; he had passed out in high school whenever he had become 
excited or was stressed in any way.  Background history 
revealed that the veteran had been arrested on one occasion 
for assault, and he enlisted in the Marine Corps on impulse.  

A mental status examination revealed that the veteran was a 
slow moving, passive aggressive, somewhat fidgety individual.  
He had been on the point of tears when discussing his father.  
The assessor noted that the veteran had manifested no 
evidence of depression, neurosis, or psychosis.  It was 
recommended that the veteran be separated from the Marine 
Corps because of a pre-existing character disorder diagnosed 
as Emotionally Unstable Personality, and manifested by the 
veteran's inadequate, ineffective, and over-reactive behavior 
when confronted with minor stress.  

Post-service, the veteran filed a March 1980 application for 
compensation for back injury and leg cramps, and had not 
referred to service connection for a psychiatric disorder.  
An August 1996 application thereafter referred to emotional 
stress, which led to other social problems.  In a May 1997 
statement, the veteran asserted that he had suffered a 
nervous breakdown in service, and that a sergeant had 
physically abused him for requesting to see a chaplain.  In 
May 1998, the veteran contended that there was no evidence 
showing an "emotionally unstable personality" actually 
existed prior to service.  In August 1999, the veteran 
asserted that he had received treatment for psychiatric 
disorders since discharge.  In a July 2000 statement, the 
veteran alleged that the abusive sergeant had pulled on his 
ear, and elbowed him the neck due to repeated requests for 
medical treatment.  Also, a June 2003 affidavit from the 
veteran's friend contained observations concerning the 
veteran's severe nightmares and mood swings; it appeared, 
according to the affiant, that the symptoms could be 
associated with either bipolar disorder or PTSD.  

Medical evidence obtained pursuant to the pending claim 
includes records from Big Spring State Hospital dated 1974 
where the veteran had x-ray consultation and dental 
examination.  A May 1977 private psycho-social history record 
contained a diagnosis of anti-social personality.  A May 1987 
Shannon West Texas Memorial Hospital report recorded the 
veteran's complaints of frontal headaches and being nervous.  

A November 1999 clinic note from the Texas Department of 
Criminal Justice indicated a discussion with the veteran 
about PTSD, from childhood, adolescence, and adulthood.  It 
was recorded the veteran had circular coping skills with 
difficulty in understanding motivation of actions.  His 
affect was anxious.  A follow-up note indicated that the 
veteran had become very tearful when discussing the past, 
including the veteran's physical and emotional abuse from his 
alcoholic father.  The veteran further stated that he had 
joined the Marines because to be strong and powerful, but he 
had been re-traumatized by an authority figure who behaved in 
a similar manner to his father.  

Another note dated at the end of November 1999 indicated that 
the veteran thought he was depressed, and that he had had a 
problem since he was a kid when he was abused.  The veteran 
stated that he had joined the service and become ill.  An 
assessment noted that results of MMPI-2 revealed a valid 
profile, poor reaction to stress, and avoidance of 
responsibility.  The assessment noted anti-social personality 
disorder by history, and recommended referral to a group.  

A review of the record shows that a chronic acquired 
psychiatric disability was not diagnosed in service; rather, 
the veteran's service medical records refer to a personality 
disorder, which by itself may not be service-connected 
according to 38 C.F.R. § 3.303(c).  The Board finds that the 
service medical records are highly probative concerning the 
matter of in-service incurrence of a chronic disability 
because the information therein reflected a contemporaneous 
recordation of any symptoms, treatment, or diagnoses of a 
disability (or the lack thereof as in this case).  

Post-service, a 1977 private medical record noted an anti-
social personality disorder, and there is otherwise no 
evidence that the veteran suffered from psychoses within the 
first year after service.  See 38 C.F.R. § 3.309.  Moreover, 
the record lacks competent evidence of an acquired pathology 
superimposed on the veteran's personality disorder during 
service.  See 38 C.F.R. § 4.127.  

It also noted that the veteran did not file a claim of 
service connection for a psychiatric disorder until 1996, 
several decades after discharge from active duty.  The Court 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Notably, the record does not contain a sufficient diagnosis 
of a particular psychiatric disability (i.e., something other 
than a personality disorder).  Again, a November 1999 
treatment record noted that veteran had a history of anti-
social personality disorder.  A 2003 affidavit from the 
veteran's friend has been considered; however, the statement 
cannot be relied upon for the purpose of providing a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (recognizing that where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence).

Also, the record does not contain competent evidence 
otherwise providing a necessary etiological relationship 
between a current psychiatric disorder and in-service 
disease.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that in order to establish entitlement to 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  

The veteran alternatively claims that his psychiatric 
disability is PTSD arising from a stressor event in service.  
It is recognized that the veteran did not engage in combat 
(and nor does he so allege) with the enemy.  It appears, 
however, that the veteran asserted he had been targeted by a 
sergeant who had allegedly withheld medical treatment from 
the veteran and otherwise abused him.  In Patton v. West, 12 
Vet. App. 272, 280 (1999) (quoting Cohen, 10 Vet. App. at 
145, the Court stated that as to personal-assault cases, VA 
had provided for special evidentiary development procedures, 
"including interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis").  

Evidence of behavior changes following the claimed in-service 
assault may constitute credible supporting evidence of the 
stressor.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

The veteran's service medical records, however, contain the 
veteran's report in a mental status evaluation that he had 
hyperventilated and essentially experienced adverse reactions 
to stress prior to service.  Also, an assessor noted that the 
veteran had a pre-existing character disorder diagnosed as 
emotionally unstable manifested by inadequate, ineffective, 
and over-reactive behavior when confronted with minor stress.  
Moreover, though prison records mentioned PTSD in relation to 
the veteran's childhood, adolescence, and adulthood, the 
record does not otherwise contain a diagnosis thereof in 
accordance with 38 C.F.R. § 4.125(a).  

It is particularly noted that directly after military 
service, in a May 1977 private record already described 
above, the veteran reported that he had enlisted in the 
Marines and spent most of his time on guard duty.  After 
about one and a half years the veteran had gone before a 
military board to seek discharge.  One of the problems, 
according to the veteran, that he had faced in service was 
thinking about his parents and home.  The veteran stated that 
he had sought to get out of the military of his own free 
will.  

Because the latter record was generated in relative proximity 
to the veteran's military service, it is highly probative; 
particularly, it does not contain any indication of a 
personal assault, or other potentially traumatic experience, 
and it strongly weighs against any contention to the 
contrary.   

In summary, the record shows that during service the veteran 
was found to have a personality disorder (without acquired 
pathology superimposed in service), and an in-service mental 
evaluation concluded that the veteran's personality disorder 
pre-existed service.  The veteran had not mentioned 
psychiatric problems in relation to military service in a 
1980 application for compensation, and had not filed claim of 
service connection for emotional stress until many years 
after service.  Finally, the record does not contain a 
sufficient diagnosis of a psychiatric disorder.  Accordingly, 
the preponderance of the evidence is against a claim of 
service connection for a psychiatric disability, including 
PTSD, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a psychiatric disability, including 
PTSD, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


